Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 5 – 8, 11, 13, 15, 17 and 19 – 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li et al. (US Patent Application Publication 2018/0143644), hereinafter referred as Li.

Regarding claim 1, Li discloses a system, including one or more data processing apparatuses, for estimating a heading of an object (Fig. 1, [0014], “the system […] performing trajectory prediction of one or more vehicles within a driving scenario”), comprising: 
a first heading estimation subsystem configured to process sensor data representing measurements of the object to generate a first heading estimation for the object ([0040], “the behavior prediction module 307 calculates and generates one or more predicted travel trajectories of another object such as a vehicle, a pedestrian, and/or a biker”), the first heading estimation representing a direction that the object is facing in an environment (implicit for determining the trajectory); and 
a second heading estimation subsystem configured to process the first heading estimation for the object and at least one additional input to generate a second heading estimation for the object, the second heading estimation for the object representing a refinement of the first heading estimation ([0044], “The trajectory enhancement module 310 […] refines the predicted travel trajectories produced by the behavior prediction module 307.”).

Regarding claim 5 (depends on claim 1), Li disclosed the system wherein the system comprises a plurality of preliminary heading estimation subsystems including the first heading estimation subsystem (Fig. 4, [0045 – 0051], behavior prediction module 307, scenario detection module 308), and each preliminary heading estimation subsystem is configured to independently generate a respective preliminary heading estimation for the object (Fig. 4, [0045 – 0051]), wherein the second heading estimation subsystem is configured to process the preliminary heading estimations for the object, including the first heading estimation for the object, to generate the second heading estimation ([0044, 0051], trajectory enhancement module 310).

Regarding claim 6 (depends on claim 5), Li disclosed the system wherein the plurality of preliminary heading estimation subsystems includes at least two of: a point cloud-based heading estimation subsystem configured to process point-cloud data to generate a first preliminary heading estimation for the object ([0020], LIDAR sensor. It is implicit that the LIDAR system outputs a point cloud); a road-based heading estimation subsystem configured to process roadgraph data and an indication of a location of the object to generate a second preliminary heading estimation for the object ([0028, 0032], map data to localize objects and provide trajectory predictions); or a motion-based heading estimation subsystem configured to process motion data to generate a third preliminary heading estimation for the object.

Regarding claim 7 (depends on claim 1), Li disclosed the system wherein the object is an automotive vehicle, a cyclist, or a pedestrian located within a proximity of an autonomous vehicle ([0033, 0040], “The objects can include traffic signals, road way boundaries, other vehicles, pedestrians, and/or obstacles, etc..”), and the sensor data that represents the measurements of the object is based on signals captured by one or more sensor subsystems on-board the autonomous vehicle (Fig. 5, block 501, [0052], “the processing logic receives sensor data from one or more sensors of an autonomous vehicle (e.g., autonomous vehicle 101)”).

Regarding claim 8 (depends on claim 1), Li disclosed the system further comprising a trajectory prediction subsystem configured to predict a future trajectory of the object using the second heading estimation ([0040], "predicted trajectory", "a likelihood or probability that the other vehicle or pedestrian will travel or walk in the predicted trajectory associated with the probability").

Regarding claim 11, Li discloses a computer-implemented method (Fig. 1, [0014], “the system […] performing trajectory prediction of one or more vehicles within a driving scenario”), comprising: 
receiving sensor data that represents measurements of an object that was detected within a proximity of a vehicle (Fig. 5, block 501, [0052], “the processing logic receives sensor data from one or more sensors of an autonomous vehicle (e.g., autonomous vehicle 101)”); 
processing the sensor data with one or more preliminary heading estimation subsystems to respectively generate one or more preliminary heading estimations for the object ([0040], “the behavior prediction module 307 calculates and generates one or more predicted travel trajectories of another object such as a vehicle, a pedestrian, and/or a biker”); 
processing two or more inputs ([0040 – 0043], input from output of the behavior prediction module 307, and The scenario detection module 308) with a second heading estimation subsystem to generate a refined heading estimation for the object ([0044], “The trajectory enhancement module 310 […] refines the predicted travel trajectories produced by the behavior prediction module 307.”), the two or more inputs including the one or more preliminary heading estimations for the object ([0040 – 0044], output of the behavior prediction module 307); and 
providing the refined heading estimation for the object to an external processing system ([0044]).

Regarding claims 13, 15, 17 and 19 – 20, they are corresponding to claims 6, 11, 6 and 7 – 8, respectively, thus, they are rejected for the same reason set forth for claims 6, 11, 6 and 7 – 8.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 – 4, 12 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Sung et al. (“Robobarista: Learning to Manipulate Novel Objects via Deep Multimodal Embedding”, IDS), hereinafter referred as Sung.

Regarding claim 2 (depends on claim 1), Li disclosed the system wherein the first heading estimation subsystem comprises point-cloud data representing measurements of the object based on signals obtained by at least one of a light detection and ranging sensor (LIDAR) subsystem, a camera subsystem, or a radio detection and ranging (RADAR) subsystem ([0020], LIDAR sensor. It is implicit that the LIDAR system outputs a point cloud).
However, Li fails to explicitly disclose the system comprising a neural network-based classifier configured to process projections of point-cloud data to generate the first heading estimation for the object.
However, in a similar field of endeavor Sung discloses a system for learning to manipulate novel objects via deep multimodal embedding (abstract). In addition, Sung discloses the system comprising a neural network-based classifier configured to process projections of point-cloud data to generate the estimation for the object (p.3, right col.: "Our work builds on deep neural network to embed three different modalities of point cloud ... ", fig.3). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Li, and comprising a neural network-based classifier configured to process projections of point-cloud data to generate the first heading estimation for the object. The motivation for doing this is that the system can be artificial intelligent.

Regarding claim 3 (depends on claim 2), Li disclosed the system wherein the neural network-based classifier comprises a plurality of point-cloud subnetworks that are each configured to operate on a different respective projection of the point-cloud data, each point-cloud subnetwork comprising a convolutional stack having one or more convolutional layers (Parallel processing of multiple regions of interest by sub-networks is generally known to the skilled person. Li explicitly refers to the detection of multiple objects (e.g. [0027], "vehicle(s)"), thus hinting to parallel processing).

Regarding claim 4 (depends on claim 1), Li fails to explicitly disclose the system wherein the second heading estimation subsystem comprises at least one of a decision tree, a neural network, or a regression model.
However, in a similar field of endeavor Sung discloses a system for learning to manipulate novel objects via deep multimodal embedding (abstract). In addition, Sung discloses the system comprising a neural network (p.3, right col.: "Our work builds on deep neural network to embed three different modalities of point cloud ... ", fig.3). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Li, and the second heading estimation subsystem comprising a neural network. The motivation for doing this is that the system can be artificial intelligent.

Regarding claims 12 and 16, they are corresponding to claims 2 and 4, respectively, thus, they are rejected for the same reason set forth for claims 2 and 4.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li.

Regarding claim 9 (depends on claim 1), Li disclosed the system wherein the first heading estimation subsystem comprises a classifier configured to generate the first heading estimation for the object, and the first heading estimation comprises a plurality of confidence scores ([0040], likelihood), each confidence score corresponding to a different respective heading time/timestamp and representing a likelihood that the heading of the object falls within the respective heading time/timestamp ([0051]).
Li disclosed the claimed invention except for different respective heading interval. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use different respective heading interval for timestamp, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimal or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Claim(s) 10, 14 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Cebon et al. (UK Patent Application Publication GB 2541354, IDS), hereinafter referred as Cebon .

Regarding claim 10 (depends on claim 1), Li disclosed the system wherein the second heading estimation subsystem comprises a timing process ([0051], timestamping) and a heading estimation model (Fig. 4), and the heading estimation model configured to process the timing heading estimation and the at least one additional input to generate the second heading estimation for the object ([0049 - 0051], timestamping and gesture).
However, Li fails to explicitly disclose the timing process is a temporal filter configured to process respective heading estimations from the first heading estimation subsystem for a current time step and at least one previous time step to generate a time-averaged heading estimation.
However, in a similar field of endeavor Cebon discloses a system for predicting vehicle trajectory (abstract). In addition, Cebon discloses the system comprising a temporal filter configured to process respective heading estimations for a current time step and at least one previous time step to generate a time-averaged heading estimation (p.22, l. 17 - 28, Kalman filters). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Li, and comprising a temporal filter configured to process respective heading estimations for a current time step and at least one previous time step to generate a time-averaged heading estimation. The motivation for doing this is to solve the problem of providing a more accurate determination of the object's trajectory.

Regarding claims 14 and 18, they are corresponding to claim 10, thus, they are rejected for the same reason set forth for claims claim 10.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIAN YANG whose telephone number is (571)270-7239.  The examiner can normally be reached on Monday-Thursday 6am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/QIAN YANG/Primary Examiner, Art Unit 2668